In an action for a separation, in which the defendant husband asserted a counterclaim for the replevin of household furnishings and a counterclaim for breach of contract, the defendant appeals from an order of the Supreme Court, Nassau County, dated January 17, 1964, which granted plaintiff’s motion and directed him to pay $500 to the plaintiff for her “probable expenses” in defending against his counterclaims. Order reversed, with $10 costs and disbursements, and motion denied. There is no statutory authority for such an order; hence, Special Term lacked the power to make it. Even if it were authorized, the order would be improper on this record, since the wife did not show that she needed financial assistance to enable her to defend against the husband’s counterclaims. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.